DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Per claim 12, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 12 held to claim purely “A computer program product...", and is therefore rejected as ineligible subject matter.  
A program, when not claimed as embodied in non-transitory computer-readable media is functional descriptive material per se and is not statutory because it is not capable of causing functional change in the computer. Note “a tangible machine-readable storage medium” is not necessarily non-transitory. A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest elements of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See MPEP 2106.01 (I).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 and dependent claims: “at least one processing device”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 (similarly 12 and 17) is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claim 1 (similarly 9 and 15 respectively) of parent U.S. Patent application 16,400,303 (hereafter ‘303 application). 
Claim 1 of the ‘303 application teaches every limitation as claimed in claim 1 of the instant application except for “obtaining the one or more sequences of image frames generated by one or more cameras”. The limitations regarding “obtaining the one or more sequences of image frames” are inherently taught since claim 1 of ‘303 application discloses “applying a face detection algorithm to at least one of the sequences of image frames to identify one or more faces in the one or more sequences of image frames”. The limitations regarding “by one or more cameras” are also inherently taught since image frames have to be obtained via imaging capturing devices. Similar analysis is applicable to claims 12 and 17 of the instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Catchpole et al. (US Publication 2010/0149305 A1, hereafter Catchpole).
As per claim 1, Catchpole teaches every limitation in the invention including a method (ABSTRACT), comprising: 
maintaining a first database of facial images of a plurality of individuals (Fig. 3 #306; FIG. 5; para. [0036]); 
maintaining a second database of facial images comprising a subset of the individuals from the first database of images, wherein the subset is obtained based on a probability of individuals appearing in one or more sequences of image frames at a given time (AB: “defining subsets including facial images of one or more individuals, where the subsets are ranked according to a probability that their respective one or more individuals will appear in a video stream”; Catchpole teaches using various types of information to define subsets of individuals who are probable to appear in a recorded conference (para. [0045]), such as registered endpoint address (para. [0046]-[0048] disclosing various types of endpoints), grouping (individuals working in the same department, individuals working in the same office building etc., see para. [0050]-[0052]). Catchpole further teaches a subset can be created by incorporating learning abilities, such as using endpoint histogram. The histogram could be a frequency histogram describing the most frequent users during a predefined time period (e.g. 
  obtaining the one or more sequences of image frames generated by one or more cameras (para. [0004]; Fig. 4 “recorded conference”; para. [0035]); 
applying a face detection algorithm to at least one of the sequences of image frames to identify one or more faces in the one or more sequences of images (Fig. 4 #S4; Fig. 8; para. [0073]); and 
applying a facial recognition to at least one sequence of image frames using at least the second database to identify one or more individuals in the at least one sequence of image frames (Fig. 4 #S6; para. [0049]), 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Fig. 3; Fig. 10). 

As per claim 2, dependent upon claim 1, Catchpole teaches the one or more sequences of image frames are obtained from a plurality of streams of video images (Fig. 2A; Fig. 4 “recorded conference”). 

As per claim 4, dependent upon claim 1, Catchpole teaches the second database of facial images comprises a plurality of images of one or more individuals from a 

As per claim 5, dependent upon claim 1, Catchpole teaches that the second database is comprised of facial images of one or more individuals that appeared in one or more prior image frames (para. [0036]; FIG. 4 “recorded conference”). 

As per claim 8, dependent upon claim 1, Catchpole teaches a new image frame is processed to associate a face in the new image frame with a face that has previously been tracked if a facial image in the new image frame satisfies a predefined similarity metric with respect to the face that has previously been tracked (FIG. 9; para. [0075]). 

As per claim 9, dependent upon claim 1, Catchpole teaches that the new image frame is processed to assign a name to a facial image in the new image frame if the facial image satisfies a predefined similarity metric with a given face in the second database (AB; para. [0031], [0080]). 

Claim 12, an independent medium claim, is rejected as applied to method claim 1. 

As per claim 13, dependent upon claim 12, Catchpole teaches that the second database is comprised of facial images of one or more of: (i) one or more individuals from a plurality of angles (see rejections as applied to claim 4); (ii) one or more 

Claim 14, dependent upon claim 12, is rejected as applied to claim 8.

Claim 15, dependent upon claim 12, is rejected as applied to claim 9.

Claim 17, an independent apparatus claim, is rejected as applied to method claim 1. 

As per claim 18, dependent upon claim 17, Catchpole teaches that the second database is comprised of facial images of one or more of: (i) one or more individuals from a plurality of angles (see rejections as applied to claim 4); (ii) one or more individuals that appeared in one or more prior image frames (see rejections as applied to claim 5); and (iii) one or more individuals that appeared in at least one image frame generated by a plurality of cameras.

Claim 19, dependent upon claim 17, is rejected as applied to claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Catchpole et al. (US Publication 2010/0149305 A1, hereafter Catchpole), as applied above to claim 1, in view of Yu et al. (US Publication 2020/0234036 A1, hereafter Yu).
As per claim 6, Catchpole teaches that the second database is comprised of facial images of one or more individuals from a plurality of angles (see rejections applied to claim 4), but does not specify that the at least one image frame is generated by a plurality of cameras. 
  Yu is evidenced that capturing facial images of one or more individuals in images frames generated by a plurality of cameras is well-known and practiced (FIG. 1; para. [0035]).
Taking the combined teachings of Catchpole and Yu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including facial images of one or more individuals in images frames generated by a plurality of cameras in a database in order for the facial recognition to be more robust. 

Claim 3, 7, 10-11, 16 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Catchpole et al. (US Publication 2010/0149305 A1, hereafter Catchpole).


As per claim 7, dependent upon claim 1, Catchpole teaches facial tracking to track a face over time by comparing regions of a given image frame comprising a facial image to corresponding regions of one or more prior image frames (FIG. 9; para. [0075]). The second database is a subset of the user database that comprises the faces that have high probability in the video. Face tracking makes sure that a person shows a certain period of time in the video. A person with ordinary skill in the art world have appreciated that a person shows longer period of time in a video has higher probability in the video and accordingly obtained the second database with corresponding information.

As per claim 10, dependent upon claim 1, Catchpole teaches that a new image frame is processed to add a facial image in the new image frame to the user database if the facial image does not satisfy a predefined similarity metric with a given face in the user database (para. [0080]-[0081]). Note Catchpole does not specifically teach that the new facial image is added to the second database. A person with ordinary skill in the art 

Per claim 11, as analyzed in claim 10 above, the teachings of Catchpole renders obviousness for adding an unnamed person in the second database. Catchpole further teaches identifying an unknown person by matching an unknown person facial image to images of known faces in the first database (i.e., user database; see para. [0038], [0045]). Therefore, the teachings of Catchpole renders obviousness of matching one or more images of a face of an unnamed person in the second database to images of known faces in the first database to obtain a name of the unnamed person in order to identify the unknown person.

Claim 16, dependent upon claim 12, is rejected as applied to claim 11.

Claim 20, dependent upon claim 17, is rejected as applied to claim 11.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664